Citation Nr: 1104232	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-02 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for cervical spine strain, 
currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to May 2006.  He 
participated in Operation Iraqi Freedom and received the Army 
Commendation Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
that decision, the RO denied entitlement to an increased 
(compensable) rating for a cervical spine strain, then evaluated 
as noncompensable.

In a February 2009 Decision Review Officer decision, a 20 percent 
rating was assigned for a cervical spine strain, effective 
January 4, 2008, which was considered the date of his claim.  In 
September 2009, the RO denied entitlement to a total rating for 
compensation based on individual unemployability.  The claims 
folder does not contain a notice of disagreement with this 
decision.


FINDING OF FACT

The Veteran's cervical spine strain is manifested by limitation 
of flexion to between 24 and 40 degrees with pain throughout the 
entire range of motion.


CONCLUSION OF LAW

The criteria for an increased, 30 percent, rating for cervical 
spine strain have been met since January 4, 2008.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10,  
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

A veteran is presumed to be seeking the maximum rating permitted 
by law, but may limit his appeal to a lesser benefit.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993).  

In this case, the Veteran's representative stated in a September 
2010 statement to the Board that the Veteran's cervical spine 
disability warranted a 30 percent rating.  No other specific 
argument has been presented during the course of this appeal.  
The Board is granting the precise relief requested by the 
Veteran, i.e., an increased 30 percent rating for a cervical 
spine strain.  Thus, the claim is substantiated and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's cervical spine strain is currently rated under 
38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the 
spine.  However, the Veteran has only been diagnosed as having a 
cervical spine strain and the evidence does not reflect that a 
diagnosis of degenerative arthritis of the cervical spine has 
ever been provided.  The Veteran's service-connected cervical 
spine disability is more properly rated under 38 C.F.R. § 4.71a, 
DC 5237 as cervical strain; although both disabilities are rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Under the applicable criteria, cervical strain is evaluated under 
the general rating formula for rating diseases and injuries of 
the spine.  DC 5237. 
 
Under the general rating formula, with or without symptoms such 
as pain, stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply:  A 
20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 30 
degrees; or, combined range of motion of the cervical spine not 
greater than 170 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted for forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

VA treatment records dated from July to December 2007 indicate 
that he reported neck pain.  Evaluations during this period 
revealed neck stiffness with painful range of neck motion.  X-
rays of the neck were normal and an MRI of the neck revealed a 
loss of normal lordosis and minimal spondylitic changes, but no 
large disc herniation or canal stenosis.  Diagnoses of a cervical 
spine injury were provided.

A January 2008 VA examination report reveals that the Veteran 
reported that he had experienced constant and worsening dull neck 
pain (5/10 in intensity) ever since an in-service neck injury.  
The neck discomfort was exacerbated by any type of movement, 
running, cold damp weather, and walking, and medication provided 
only fair relief.  There were no flare ups, as the pain was 
constant.  There was no fatigability, incoordination, or lack of 
endurance, however there was limited range of neck motion due to 
constant pain and weakness.  He experienced occasional dizziness 
and visual disturbances; however, he reported that such symptoms 
were possibly associated with his psychiatric medications.  

There were no other reported symptoms associated with his neck 
disability.  He did not use a cervical collar, there were no 
periods of incapacitation in the previous 12 months, he was able 
to walk approximately 200 meters before requiring rest, and he 
denied having any falls or unsteadiness.  There was no history of 
neck surgery, his activities of daily living were not impaired, 
and he was unemployed.

Examination of the neck revealed discomfort on palpation without 
any trigger points, but no gross deformity.  Any attempt to move 
the Veteran's neck caused him to grimace.  Range of motion of the 
neck was recorded as forward flexion to 24 degrees, extension to 
15 degrees, right rotation to 18 degrees, left rotation to 12 
degrees, right lateral flexion to 35 degrees, and left lateral 
flexion to 28 degrees.  The Veteran appeared extremely 
uncomfortable when he attempted to make any of these movements.  
There was no crepitation, swelling, heat, or other symptoms, and 
neck symptoms did not radiate to the upper extremities.  Grip 
strength in the upper extremities was weak bilaterally, however 
sensation was intact.  Biceps, triceps, and brachioradialis 
reflexes were normal (2+), symmetrical, and brisk.  The Veteran 
was diagnosed as having an old whiplash injury to the cervical 
spine

The physician who conducted the January 2008 VA examination 
concluded that the Veteran's neck disability remained symptomatic 
with minimal functional impairment.  There was impaired range of 
motion of the cervical spine due to pain and weakness.

A May 2010 VA examination report indicates that the Veteran 
reported that he had been unemployed since 2007 and was receiving 
Social Security Administration disability compensation for 
posttraumatic stress disorder.  He continued to experience neck 
pain which was increased by any activity involving the neck.  He 
was not prescribed medication for the neck pain, did not use a 
neck brace or collar, and had not undergone any physical therapy.  

The pain was continuous and worsening, occasionally occurred on 
both sides of the neck at the same time, and occasionally 
radiated up the side of his head to the temporal area.  The pain 
was 5-8/10 in intensity and was increased by repetitive 
movements, however there was no weakness, fatigue, or lack of 
endurance of the arms.  Due to his neck symptoms, he was unable 
to play with his children, his sleep was restless, and he was 
unable to exercise.

Examination revealed that the Veteran was appropriately 
responsive to all sensory stimuli and that muscle strength was 
normal (5/5) in all extremities, however deep tendon reflexes 
were absent in the upper extremities.  He was able to toe-walk, 
heel-walk, perform tandem gait, do a partial squat, and his gait 
was normal, but he walked with his neck in a very stiff and 
straight position which was maintained throughout the 
examination.  There was slightly increased muscle tension in the 
left paravertebral muscles, but it was not severe, and there was 
no acute muscle spasm.  

Range of motion of the neck was recorded as forward flexion to 40 
degrees, extension to 30 degrees, right and left lateral flexion 
both to 23 degrees, and right and left rotation both to 40 
degrees.  The Veteran reported pain throughout the entire range 
of motion and he moved in a very slow manner through all ranges 
of motion.  

Following repetitive motion, range of motion was recorded as 
forward flexion to 20 degrees, extension to 15 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 15 
degrees, and right and left rotation both to 20 degrees.  The 
Veteran reported and exhibited increased pain through facial 
grimacing and deep breathing with slow exhalation.  Palpation of 
the neck revealed no acute muscle spasms.  

X-rays revealed that the vertebral bodies were normally aligned 
with no evidence of interspace narrowing, fracture, dislocation, 
or bone production or destruction.  A diagnosis of a cervical 
strain was provided.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59.

The January 2008 VA examination report reflects that any attempt 
to move the Veteran's neck caused him to grimace and that he 
appeared extremely uncomfortable when he attempted any neck 
motion.  There was impaired range of neck motion due, in part, to 
pain.  Furthermore, the May 2010 VA examination report reveals 
that there was pain associated with the cervical spine throughout 
the entire range of motion.  

Flare ups were not reported as neck pain was constant. Given the 
evidence of pain throughout the entire range of motion, an 
increased 30 percent rating is warranted under DC 5237 for the 
entire appeal period on the basis of functional impairment that 
equates to forward flexion of the cervical spine limited to 15 
degrees or less.  This is the maximum allowable rating under DC 
5237 on the basis of limitation of motion.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237. 

Hence, the full benefit sought on appeal is granted.



ORDER

Entitlement to an increased, 30 percent, rating for cervical 
spine strain is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


